TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                           JUDGMENT RENDERED MAY 10, 2013



                                      NO. 03-10-00763-CV


                                   Cynthia Johnson, Appellant

                                                 v.

                   Narissa Mohammed and Nicholas Mohammed, Appellees




     APPEAL FROM COUNTY COURT AT LAW NO. 3 OF BELL COUNTY
           BEFORE JUSTICES PURYEAR, ROSE AND GOODWIN
 MODIFIED AND, AS MODIFIED, AFFIRMED -- OPINION BY JUSTICE PURYEAR




THIS CAUSE came on to be heard on the record of the court below, and the same being

considered, because it is the opinion of this Court that there was no error in the trial court’s

judgment EXCEPT the award of attorney’s fees and post-judgment interest:                      IT IS

THEREFORE considered, adjudged and ordered that the judgment of the trial court is modified

to delete the award of attorney’s fees and post-judgment interest, and that the judgment of the

trial court, as modified, is affirmed. It FURTHER appearing that the appellant is indigent and

unable to pay costs, that no cost relating to this appeal is assessed against appellant, and that this

decision be certified below for observance.